Reasons for Allowances
The following is an examiner’s statement of reasons for allowance: The claims contain a substantial amount of the subject matter presented in the parent case (now U.S. 10,470,815) such that most of the reasons for allowance discussed there (see the Notice of Allowance dated 07/29/2019) are relevant here. Most of the differences between the independent claims of the patented case and the independent claim of the pending case are minor changes (e.g. at least one transducer in each set as opposed to at least two in the parent case) or omissions (e.g. the subject matter directed to the electrical potentials is absent from the independent claims of the pending case, although the limitations are present in some dependent claims, e.g. claims 9 and 10). The most substantive addition in the pending independent claim is the identification instructions being configured, in plain language, to prevent the transducers from each set being too close to each other. However, this is still similar to the last paragraph of patented claim 1, which recites a step to “avoid a confluence of ablated tissue regions” (cf. “prevent… a confluence of respective ablated tissue regions” in pending claim 1). The search has been updated and while the use of various ranges of phase angles to produce different lesion sizes is fairly common (as demonstrated by the references cited in this and the parent case), the prior art does not disclose the structure recited by claim 1. It is noted that specifically avoiding the overlap of ablation tissue regions between sets of transducers is rather uncommon. The art of cardiac ablation is more often specifically designed to cause overlapping regions so as to electrically isolate regions of tissue, thus reducing the aberrant electrical pathways responsible for arrhythmias (e.g. [0027] of US 2010/0179524), but see also page 72 lines 22-26 of Applicant’s specification). While discrete ablation devices do exist (e.g. the embodiment in figure 9 of Simpson, cited in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794